Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 24, 1963, with notice of argument for February 5, 1963, said appeal to be argued or submitted when reached. That branch of the motion seeking to dispense with the printing of the record on appeal and appellant’s points is granted and the appeal is permitted to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for the respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court. In all other respects, the motion is denied. Concur - Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.